Exhibit 10.13

 

Vital Images, Inc.

5850 Opus Parkway, Suite 300

Minnetonka, MN 55343-4414

 

Subject: Retention Bonus Plan Offer — Stephen Andersen

 

DATE:  April 25, 2011

 

Dear Steve,

 

As you know, Vital Images Inc. (the “Company”) is entering into an agreement by
and among Toshiba Medical Systems Corporation., a company formed under the laws
of Japan (“Toshiba”), Magenta Corporation, a Minnesota corporation and a
wholly-owned, direct subsidiary of Toshiba (“Merger Sub”), and the Company
pursuant to which the Company will merge with and into Merger Sub, with the
Company surviving as a wholly-owned subsidiary of Toshiba (the “Merger”).  While
transitions can be challenging, your skills and ongoing contributions to the
Company are of great importance to both the Company and Toshiba. We expect that
you will play a critical role in helping us consummate the Merger and in the
ongoing success of the business following the Merger, and for this reason, we
are taking some steps that we hope make very clear the value of staying with the
Company at least through the transition period following the Merger covered by
the special retention bonus described below (the “retention period”). These
steps include a guaranteed minimum level of annual bonus payment for 2011, along
with the special retention bonus.

 

Minimum Guaranteed Bonus for 2011

 

We know that the changes created by a transaction can be many and that critical
tasks you will have to undertake may not have even been contemplated when the
annual goals for your 2011 Company bonus were set. For this reason, the Company
will guarantee a minimum payment of 100% of your ‘at target’ levels for your
2011 annual bonus (the “2011 Bonus”). This way you have every incentive to do
what’s right for the business now, without being hindered by goals that may have
been set without today’s challenges in mind.

 

To receive your guaranteed 2011 Bonus, you must (i) sign this agreement to
accept this offer, (ii) sign the amendment to your employment agreement and/or
change in control agreement, if applicable, which have been provided to you
under separate cover, and (iii) be actively employed with Toshiba or the Company
on March 31, 2012 when the bonus will be paid.  Notwithstanding the immediately
preceding sentence, if your employment is terminated due to your death, by the
Company other than for “Cause” (as defined in your change in control agreement)
or due to your permanent disability, or you resign from employment for Good
Reason (as defined in your change in control agreement) prior to March 31, 2012,
you will be entitled to receive your guaranteed 2011 Bonus on the first payroll
period following the termination of your employment.  If you are involuntarily
terminated for “Cause,” or you resign without Good Reason prior to March 31,
2012, your guaranteed 2011 Bonus will be automatically forfeited. This bonus
payment guarantee will be invalidated if the Merger does not close.

 

The Special Retention Bonus Plan (“Retention Bonus”)

 

If you meet the criteria set forth below in the section entitled, “Conditions
for Payment of Retention Bonus,” you will be entitled to receive Retention Bonus
payments, payable on reaching each successive Executive Payment Trigger Date set
forth in the chart below and totaling up to

 

--------------------------------------------------------------------------------


 

$400,000 provided that each payment will be made only if you are employed with
the Company on the applicable Executive Payment Trigger Date for the applicable
payment. The aggregate Retention Bonus is in addition to your guaranteed 2011
Bonus and any other amounts that may be due to you under other agreements.

 

Conditions for Payment of Retention Bonus

 

To receive your Retention Bonus payments you must:

 

·                  Sign this agreement to indicate your desire to accept this
offer to participate in the program and to receive the Retention Bonus,

·                  Sign the amendment to your employment agreement and/or change
in control agreement, if applicable, which have been provided to you under
separate cover,

·                  Subject to the exceptions in the attached Frequently Asked
Questions, serve through each Executive Payment Trigger Date or any remaining
unpaid Retention Bonus will be not be paid, and

·                  Be actively employed with the Company or Toshiba at the time
of the applicable Executive Trigger Date (or be on an approved leave of
absence).

 

No payments will be made if the Merger does not close.

 

How Retention Bonus Payments Will Work

 

If you meet all of the conditions of the Retention Bonus, you will receive the
amount specified in this letter in four payments as follows:

 

 

 

Executive Payment Trigger Dates

 

Payable Portion of Full Retention 
Bonus for Executives

1st Payout

 

Close of the transaction

 

1/6

2nd Payout

 

Completion of 12 months of service following close

 

1/6

3rd Payout

 

Completion of 24 months of service following close

 

1/3

4th Payout

 

Completion of 36 months of service following close

 

1/3

 

Additional Terms of Retention Bonus

 

Additional terms of the Retention Bonus are set forth in the attached Frequently
Asked Questions, which are incorporated hereby into this letter agreement.

 

2012 Bonus Provisions

 

Your bonus target (expressed as a percentage of your base salary) for 2012 will
be the same as your bonus target for 2011.  While you will no longer be eligible
to be granted options or other equity awards in the Company or Toshiba, the
options you would have been granted in 2012 will be replaced with an additional
cash award with equivalent value to the option awards you have received in the
past. This additional cash award is expected to be worth $40,000. Specific
performance requirements to earn this award are yet to be determined, however
the award will not be payable to you until 2014.  Accordingly, your annual bonus
payout will be earned and payable on May 31, 2013 and the additional cash award
will be earned and payable on May 15, 2014. You will receive a similar
equity-replacement bonus opportunity for each successive year you remain
employed with the Company or Toshiba.

 

--------------------------------------------------------------------------------


 

Other Compensation Matters

 

Your base salary as of the effective date of the Merger shall be your minimum
base salary throughout the retention period.  You shall be eligible for
increases in base salary and bonus opportunity percentage on the same basis as
the other similarly situated employees of Toshiba.

 

Terms of Employment

 

If you are an employee with an employment and/or severance agreement, the
Retention Bonus will operate independently of such agreement(s). It is not
intended to alter or in any way affect the terms of such agreements(s), nor will
it provide a guarantee of employment for specific periods of time.

 

This letter agreement is governed by New York law and may only be amended in
writing by execution of (i) the parties hereto and (ii) Toshiba or the Merger
Sub.  In the event the Merger does not close, this letter agreement will be null
and void.

 

In Closing

 

This offer reflects the high value the Company and Toshiba place on your hard
work and your personal effort. We trust that this offer is an effective way to
recognize you, retain your services and support you throughout this critical
time.

 

Yours sincerely,

 

VITAL IMAGES, INC.

 

 

By:

/s/Michael H. Carrel

 

Michael H. Carrel

 

President and Chief Executive Officer

 

 

Acknowledgement and consent

 

I have read and understand these terms and conditions to receive Retention Bonus
payments and I agree to participate according to those terms and conditions.  I
understand that receiving Retention Bonus payments does not affect and modify
the nature of my employment relationship with the Company.

 

 

Signed:

/s/Stephen S. Andersen

 

 

 

 

Print name:

Stephen S. Andersen

 

 

 

 

Date:

April 25, 2011

 

 

--------------------------------------------------------------------------------


 

Frequently Asked Questions

Regarding the Retention Bonus Payments

 

When are retention bonus payments to be made?

 

Payments will be made in the first payroll cycle following the Executive Payment
Trigger Dates as listed in your retention bonus offer letter.

 

How is the bonus paid?

 

Retention bonus payments will be paid through the regular payroll process.

 

Is the bonus taxable?

 

Yes, the bonus is subject to taxation and will be paid net of all applicable tax
withholdings.

 

What if my employment ends prior to the end of the retention period?

 

If you are involuntarily terminated other than for “Cause” (as defined in your
change in control agreement), or you resign from employment for Good Reason (as
defined in your change in control agreement) prior to the third anniversary of
the effective date of the Merger, you will be entitled to receive any remaining
unpaid retention bonus payments so that you will receive the full Retention
Bonus.  Payment will be made on the first payroll period following the
termination of your employment.  If you are involuntarily terminated for
“Cause,” or you resign without Good Reason, you will not be eligible for any
remaining Retention Bonus payments.

 

What if my employment ends during the retention period because I am terminated
by the Company due to permanent disability?

 

The full retention bonus you would have received had you stayed for the entire
retention period, offset by any amounts already paid, will be paid to you on the
first payroll period following the termination of your employment.

 

What if I die during the retention period?

 

The full retention bonus you would have received had you stayed the entire 36
months, offset by any amounts already paid, will be paid to your estate on the
first payroll period following the termination of your employment.

 

Who else received a retention bonus? Is everyone receiving a bonus?

 

Only select individuals that are critical for the business are part of the
retention bonus program.  As a result, the retention program will not be
discussed with the entire employee group, and you are required to respect the
confidential nature of this bonus by not discussing it with anyone other than
your tax advisor, attorney and/or members of your immediate family.

 

--------------------------------------------------------------------------------